Title: Thomas Jefferson to Joseph Milligan, 16 March 1812
From: Jefferson, Thomas
To: Milligan, Joseph


          
                  Sir 
                   
                     Monticello 
                     Mar. 16. 12
          
		  
		  
		  
		  
		  
		  
		  
		  
		  I duly recieved your favor of Feb. 2. with a specimen of the size & type you proposed for the Manual, and think you have done prudently in accomodating it to the pocket rather than the shelf of a library. 
		  
		  I have desired my correspondents, Messrs Gibson & Jefferson of Richmond, to remit for me to mr Barnes a sum of money, out of which I have requested mr Barnes to pay you sixty five Dollars 12½ Cents the amount of your account. it will be some few days after your reciept of this before the
			 remittance will get to his hands.
			 
		  
		  
		  should you reprint the Scientific dialogues I shall be glad of a copy. this would be better in 8vo to stand along side of other books on the same subject which are mostly in 8vo. Accept the assurances of my esteem & respect
          
            Th:
            Jefferson
        